    Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 1 of 9 PageID #: 553



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELA WARE


JAMAAL DEARRY,

                     Petitioner,

        V.                                       Civil Action No. 17-1669-RGA

ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                     Respondents. 1



                            MEMORANDUM OPINION


Jamaal Dearry. Prose Petitioner.

Brian L. Arban, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




January 28, 2021
Wilmington, Delaware




1
 The Court has substituted Warden Robert May for former Warden Dana Metzger, an original
party to the case. See Fed. R. Civ. P. 25(d).
     Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 2 of 9 PageID #: 554



Isl Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

          Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 ("Petition") filed by Petitioner Jamaal Dearry.     (D.I. 1) The State filed an

Answer in opposition, asserting that the Petition should be dismissed in its entirety as time-

barred or, alternatively, as procedurally barred. (D.I. 13) The Court will deny the Petition as

barred by the limitations period prescribed in 28 U.S.C. § 2244.

I.        BACKGROUND

          On May 12, 2015, Petitioner pled guilty to one count each of possession of a firearm by a

person prohibited ("PFBPP"), possession of a firearm during the commission of a felony

("PFDCF"), and drug dealing tier 2. (D.I. 13 at 1); see State v. Dearry, 2017 WL 3131106, at * 1

(Del. Super. Ct. July 21 , 2017). The Delaware Superior Court sentenced him on January 22,

2016 to a total of twenty years at Level V incarceration, suspended after fifteen years for

probation. (D.I. 13 at 1); see Dearry, 2017 WL 3131106, at *2. Petitioner did not file a direct

appeal.

          On January 19, 2017, Petitioner filed a pro se motion for postconviction relief pursuant to

Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 12 at 5, Entry No. 24) The

Superior Court denied the Rule 61 motion on July 24, 2017. (D.I. 12 at 6, Entry No. 35); see

Dearry, 2017 WL 3131106, at *4. On November 27, 2017, Petitioner filed a notice of appeal

from that decision, which the Delaware Supreme Court dismissed as untimely on March 1, 2018.

(D.I. 12 at 7, Entry No. 38; D.I. 13 at 2)

          Petitioner filed in this Court a form habeas petition in November 2017 which, instead of

asserting grounds for relief, requested a stay for each claim in his then-pending post-conviction

appeal. (D.I. 1 at 5-13) On December 8, 2017, Petitioner filed a Motion to Amend or Stay his
  Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 3 of 9 PageID #: 555



Petition, which included his Amended Petition. (D.I. 3 at 12-35) On March 25, 2018, the Court

denied the Motion to Stay, but granted the Motion to Amend. (D.I. 4) On April 2, 2018,

Petitioner filed a Motion to Lift the Stay (D.I. 5), which the Court dismissed as moot because the

case had never been stayed (D.I. 7).

       The Amended Petition asserts the following four grounds for relief: (1) trial counsel

provided ineffective assistance by failing to seek to sever Petitioner's case from those of his co-

defendants (D.I. 3 at 12-24); (2) trial counsel provided ineffective assistance by failing to file a

motion to suppress the evidence the police seized from Petitioner's residence (id. at 24-32); (3)

trial counsel' s threats of a possible life sentence coerced Petitioner to enter a guilty plea and

rendered his plea involuntary (id. at 32-33); and (4) cumulative error (id. at 34).

II.    ONE YEAR STATUTE OF LIMITATIONS

       AEDP A prescribes a one-year period of limitations for the filing of habeas petitions by

state prisoners, which begins to run from the latest of:

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of
               the United States is removed, if the applicant was prevented from
               filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.


                                                   2
    Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 4 of 9 PageID #: 556



28 U.S.C. § 2244(d)(l). AEDPA's limitations period is subject to statutory and equitable tolling.

See Hollandv. Florida, 560 U.S. 631 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner does not assert, and the Court cannot discern, any facts triggering the

application of§ 2244(d)(l)(B), (C), or (D). Consequently, the Court concludes that the one-year

period of limitations began to run when Petitioner's convictions became final under

§ 2244(d)(l)(A).

        Pursuant to § 2244(d)(l )(A), if a state prisoner does not appeal a state court judgment, the

judgment of conviction becomes final, and the statute of limitations begins to run, upon

expiration of the time period allowed for seeking direct review. See Kapral v. United States, 166

F.3d 565,575, 578 (3d Cir. 1999); Jones v. Morton, 195 F.3d 153, 158 (3d Cir. 1999). In this

case, the Superior Court sentenced Petitioner on January 22, 2016. Since Petitioner did not

appeal that judgment, his conviction became final on February 22, 2016, when the time to appeal

expired. 2 Applying the one-year limitations period to that date, Petitioner had until February 22,

2017 to timely file a habeas petition. 3 See Wilson v. Beard, 426 F.3d 653, 662-64 (3d Cir. 2005)

(Fed. R. Civ. P. 6(a) applies to AEDPA's limitations period); Phlipot, 2015 WL 1906127, at *3

n. 3 (AEDPA's one-year limitations period is calculated according to the anniversary method,

i.e., the limitations period expires on the anniversary of the date it began to run). Petitioner,



2
The thirty-day appeal period actually expired on February 21, 2016, which was a Sunday.
Therefore, the appeal period extended through the end of the day on February 22, 2016. See Del.
Sup. Ct. R. 1 l(a).
3
 The fact that 2016 was a leap year does not add an extra day under the anniversary method for
calculating the limitations period. See Phlipot v. Johnson, 2015 WL 1906127, at *3 n. 3 (D. Del.
Apr. 27, 2015).
                                                   3
    Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 5 of 9 PageID #: 557



however, did not file the instant Petition until November 17, 2017,4 approximately nine months

after that deadline. Thus, the Petition is time-barred and should be dismissed, unless the

limitations period can be statutorily or equitably tolled. See Jones, 195 F.3d at 158. The Court

will discuss each doctrine in turn.

        A. Statutory Tolling

        Pursuant to § 2244(d)(2), a properly filed state post-conviction motion tolls AEDPA' s

limitations period during the time the motion is pending in the state courts, including any post-

conviction appeals, provided that the motion was filed and pending before the expiration of

AEDPA' s limitations period. See Swartz v. Meyers, 204 F.3d 417, 420-24 (3d Cir. 2000). The

limitations period is also tolled for the time during which an appeal from a post-conviction

decision could be filed even if the appeal is not eventually filed. Id. at 424. In contrast, the

limitations period is not tolled during the ninety days a petitioner has to file a petition for a writ

of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Phila., 247 F.3d 539, 542 (3d Cir. 2001 ).

        When Petitioner filed his Rule 61 motion on January 19, 2017, 331 days of AEDPA' s

limitations period had already lapsed since the convictions had become final on February 22,

2016 .. The Superior Court denied the Rule 61 motion on July 24, 2017. Even though Petitioner

filed a notice of appeal from that decision, the Delaware Supreme Court dismissed it as untimely.

Consequently, the Rule 61 motion tolled the limitations period from July 24, 2017 through

August 23 , 2017, the last date Petitioner could have timely appealed the Superior Court' s denial


4
 Although the Petition is not dated, it was filed electronically on November 17, 2017. See
Longenette v. Krusing, 322 F.3d 758, 761 (3d Cir. 2003 ) (the date on which a prisoner
transmitted documents to prison authorities for mailing is to be considered the actual filing date).

                                                   4
  Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 6 of 9 PageID #: 558



of his Rule 61 motion. See Lewis v. Phelps, 672 F. Supp. 2d 669, 672-73 (D. Del. 2009)

(untimely notice of postconviction appeal did not trigger statutory tolling under §2244(d)(2) and

petitioner' s postconviction motion therefore only tolled the limitations period through the date on

which the postconviction appeal period expired). The limitations clock started to run again on

August 24, 2017, and ran the remaining thirty-four days without interruption until the limitations

period expired on September 27, 2017. Thus, even with the statutory tolling resulting from his

Rule 61 motion, Petitioner filed the instant Petition nearly two months too late. Accordingly, the

Petition is time-barred, unless equitable tolling applies.

       B. Equitable Tolling

       The one-year limitations period may be tolled for equitable reasons in rare circumstances

when the petitioner demonstrates "(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing ." Holland, 560

U.S. at 649-50. With respect to the diligence inquiry, equitable tolling is not available where the

late filing is due to the petitioner' s excusable neglect. Id. at 651-52. As for the extraordinary

circumstance requirement, "the relevant inquiry is not whether the circumstance alleged to be

extraordinary is unique to the petitioner, but how severe an obstacle it creates with respect to

meeting AEDPA' s one-year deadline." Pabon v. Mahanoy, 654 F.3d 385 , 401 (3d Cir. 2011 ).

Notably, an extraordinary circumstance will only warrant equitable tolling if there is "a causal

connection, or nexus, between the extraordinary circumstance [] and the petitioner' s failure to

file a timely federal petition." Ross v. Varano , 712 F.3d 784, 803 (3d. Cir. 2013).

       Petitioner does not assert that any extraordinary circumstances prevented him from

timely filing the instant Petition. To the extent Petitioner asserts his actual innocence as a way of


                                                  5
 Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 7 of 9 PageID #: 559



triggering equitable tolling, the attempt is unavailing. (D.I. 3 at 9-10) In McQuiggin v. Perkins,

the Supreme Court held that a credible claim of actual innocence may serve as an "equitable

exception" that can overcome the bar of AEDPA' s one-year limitations period. McQuiggin v.

Perkins, 569 U.S. 383 , 386, 401 (2013); see also Satterfield v. Dist. Attorney of Phila, 872 F.3d

152, 162 (3d Cir. 2017) ("McQuiggin allows a petitioner who makes a credible claim of actual

innocence to pursue his or her constitutional claims even in spite of AEDP A ' s statute of

limitations by utilizing the fundamental-miscarriage-of-justice exception."). However, the

McQuiggin Court cautioned that "tenable actual-innocence gateway pleas are rare," and a

petitioner only meets the threshold requirement by "persuad[ing] the district court that, in light of

the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt." McQuiggin, 569 U .S. at 386. An actual innocence claim must be based on

"new reliable evidence - whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence [] that was not presented at trial. " Schlup v. Delo , 513

U.S. 298 , 324 (1995).

          Here, Petitioner provides no support for his allegation that his case is linked to the Office

of the Chief Medical Examiner ("OCME") drug scandal, which the Delaware State Police and

the Delaware Department of Justice discovered in February 2014, and involved the OCME' s

laboratory testing of suspected narcotics in criminal cases before then. Nor can he do so, since

the OCME scandal predated his offenses by about eight months. (D.I. 12-6 at 8-9)

Consequently, Petitioner' s bald and unsupported allegations of innocence do not assert or

constitute new reliable factual evidence of his actual innocence as required by McQuiggin and

Schlup.


                                                    6
    Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 8 of 9 PageID #: 560



          Petitioner also has not demonstrated that he exercised the diligence in pursuing his claims

that is required for equitable tolling. The obligation to act diligently "does not pertain solely to

the filing of the federal habeas petition, rather it is an obligation that exists during the period [the

prisoner] is exhausting state court remedies as well." LaCava v. Kyler, 398 F.3d 271, 277 (3d

Cir. 2005). Here, Petitioner has not explained his untimely Notice of Appeal in his Rule 61

proceeding, which resulted in the Delaware Supreme Court dismissing the appeal. The dismissal

of the Rule 61 appeal as untimely significantly reduced the period allotted for statutory tolling.

In turn, the fact that Petitioner requested to stay the instant habeas proceeding demonstrates that

he was aware of AEDPA's limitations period when he filed the instant Petition, yet he has not

provided an explanation for not filing the Petition sooner. 5 (See D.I. 1 at 13) To the extent

Petitioner's late filing was due to a lack of legal knowledge or miscalculation of the one-year

filing period, such circumstances do not warrant equitably tolling the limitations period. See

Taylor v. Carroll, 2004 WL 1151552, at *5-6 (D. Del. May 14, 2004).

          For all these reasons, the Court concludes that equitable tolling is not justified on the

facts as presented by Petitioner. Accordingly, the Court will dismiss the instant Petition as time-

barred.

IV.       CERTIFICATE OF APPEALABILITY

          A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2).

When a district court denies a habeas petition on procedural grounds without reaching the


5
 Staying the Petition would not have changed the Court' s determination that the Petition is time-
barred. The Court has used the date on which the barebones Petition was filed (November 17,
2017) in its limitations analysis, thereby providing Petitioner with the most beneficial timeliness
determination.
                                                    7
  Case 1:17-cv-01669-RGA Document 14 Filed 01/28/21 Page 9 of 9 PageID #: 561



underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists ofreason would find it debatable: (1 ) whether the

petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack v. McDaniel, 529 U.S. 473 , 484 (2000).

       The Court concludes that the instant Petition is time-barred. In the Court' s view,

reasonable jurists would not find this conclusion to be debatable. Therefore, the Court will not

issue a certificate of appealability.

V.      CONCLUSION

        For the reasons discussed, the Court will dismiss the Petition as time-barred. An

appropriate Order will be entered.




                                                  8
